       Case 3:20-cv-00503-HTW-LGI Document 4 Filed 08/24/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

   Regions Bank,
                          Plaintiﬀ;
                                                     Case No. :     -cv-      -HTW-LRA
              v.
                                                     Response to Motion for Extension of
   Victory Pipeline, LLC, et al.,                     Time to File Answer to Complaint
                        Defendants.


       Regions Bank (“Bank”) responds to Defendant James B. Furrh, III’s (“Furrh”) Motion

for Extension of Time to File Answer to Complaint (the “Motion,” Dkt. 3) as follows:

       1.      The Bank does not oppose the relief requested in the Motion.

       2.      But the Bank disagrees with paragraph 7 of the Motion. Furrh provided no

explanation to the Bank for his requested extension. The Bank’s counsel advised it was not

agreeable to an extension but asked for a basis to consider. Furrh’s counsel provided no basis and

advised he would ﬁle a motion.

       3.      Now that Furrh has provided a reason for an extension, the Bank is agreeable to

allowing Furrh until September 28, 2020, to answer or respond to the complaint.

       Dated: August 24, 2020.

                                           Regions Bank

                                      By: /s/ Timothy J. Anzenberger
                                          Timothy J. Anzenberger (MSB No. 103854)
                                          Adams and Reese LLP
                                          1018 Highland Colony Parkway, Suite 800
                                          Ridgeland, MS 39157
                                          Telephone: 601.353.3234
                                          Facsimile:    601.355.9708
                                          tim.anzenberger@arlaw.com
